

EXHIBIT 10.1
Letter of Intent between AutoCorp Equities, Inc. and ComTrak Solutions, Inc.


2500 Legacy, Suite 226   Frisco, Texas 75034
Mail: P.O. Box 1678 Frisco, Texas 75034-1678
Phone (214) 618-6400     Fax (214) 618-6428
[v011999_logo.jpg]





January 31, 2005




Mr. William O. Merritt
ComTrak Solutions, Inc.


Dear Mr. Merritt:


As you know, we have been speaking to you about acquiring your company ComTrak
Solutions, inc. (CTS or Seller), which we understand has certain proprietary
marketing strategies and access to some exclusive third party relationships, in
return for equity (Common Stock) in AutoCorp Equities, Inc. (“AutoCorp” or
“Company”). In addition to the stock, you will receive a cash payment plus other
cash re-numerations and benefits under an employment agreement for a contract
period of two years. It is mutually understood that the amounts and terms
mentioned above for common stock, cash, and employment agreement have yet to be
finalized.
 
The transaction will be subject to the satisfactory closing, by February 15,
2005 (which date may be extended in the sole discretion of the Company), upon
completion of the Company’s due diligence investigation of the Seller, which
Seller shall consent to and cooperate with. Until the completion of such
investigation or the earlier abandonment of this transaction by the Company, the
Seller shall cooperate in such investigation by promptly providing to the
Company and its representatives copies of all documents and all information
about the Seller’s assets being sold, its business, and properties which they
may request, whether orally or in writing, and by permitting the Company and its
representatives, during normal business hours on reasonable notice, to have
access to and to inspect all of the Seller’s facilities, agreements and books
and records (including accounting books and records), and (without disrupting
the Seller’s business) to interview the Company’s personnel, agents, attorneys,
accountants, customers, suppliers, and banks, and to make copies of any such
agreements, books and records or other documents available for inspection by
Company or its designated agents.


The transaction is also subject to the execution and delivery, at or prior to
closing, of definitive written agreements and other documents (the “Definitive
Agreements”) between the Company and the Seller. Said agreements and documents
will in each case be acceptable to the Company. The Definitive Agreements may
include without limitation a, a Bill of Sale with attached schedules,
representations, warranties and exceptions, a registration rights agreement, a
securities disclosure document, an accredited investor questionnaire, employment
agreements, evidence of the approval of the transaction by the Seller’s board of
directors, an opinion of the Seller’s counsel as to corporate authority,
securities law matters, and other matters, and representations, warranties, and
indemnities of the principals of the Company and the Seller with respect to the
transaction.


Seller and Company shall each bear the costs for their own expenses in
connection with legal, accounting and other costs of negotiation and due
diligence, whether or not a transaction is ultimately consummated between the
parties.


        

--------------------------------------------------------------------------------

 






Page Two
January 31, 2005
Mr. William O. Merritt




The Company’s obligation to close under the Definitive Agreements will be
subject to:


•    The prior or simultaneous delivery to the Company of (a) audited statements
related to the assets being sold, for the previous two fiscal years, and (b)
unaudited statements for the quarterly periods thereafter, reviewed by the
Seller’s independent accountants and showing, with respect to operations to be
continued by Company following the closing, current liabilities not greater than
$100,000; the Company, in its sole discretion shall have the right to waive any
of the conditions of this paragraph and to close prior to receipt of audited or
reviewed statements, as the case may be, and to arrange for completion of same
by the Company post-closing, and at Company’s expense from the proceeds of the
investment made by your investor.


•    Agreement on the part of each of the holders of Notes Payable and Accounts
Payable exceeding $5,000 to convert the liability into a portion of the
Preferred Shares of the Company to be issued to the Seller, at closing, in an
amount to be mutually determined by the Seller and the creditors,


•    Consent, if required, to the transfer to Company of all Contracts between
the Seller and third parties, including the contract with Advantra, relating to
the assets being sold.


•    The existence, in connection with the transaction, of no brokerage
commissions or finder’s fees for which the Company might become obligated.
Seller shall pay any such other fees.


This offer shall expire unless the execution and delivery of the Definitive
Agreements, the exchange of the securities, and the merger described in this
term sheet shall occur and become effective at a closing to be held on or about
February 15, 2005 at the location of the Company’s choosing.


Until the completion of the transaction (or, in the event the transaction is
abandoned, until its abandonment and for a period of one year thereafter), the
Company and the Seller shall hold in confidence and not use, appropriate, or
disclose to third parties any confidential information of the other learned in
connection with the negotiation, documentation, investigation, or closing of the
transaction.


Until the completion of the transaction (or, in the event the transaction is
abandoned, until its abandonment):


•    all public announcements related to the transaction, its completion, or
abandonment, unless required by law, shall require the prior written approval of
the Company and the Seller; and


•        The Seller shall not shop, publicize, or otherwise solicit additional
offers for the transaction, and the Seller shall not agree to the sale,
transfer, or assignment of any part of the relevant business as a going concern
or of all, or substantially all of its assets, or to merge or consolidate with
or otherwise dispose of the relevant assets to any third party, and shall not
participate in any such arrangement.


Seller understands and agrees that the Company intends, as soon as practicable,
post closing that the Company shall become fully-reporting as soon as
practicable and shall apply for listing on the best exchange for which it can
qualify.









       

--------------------------------------------------------------------------------

 




Page Three
January 31, 2005
Mr. William O. Merritt




Binding Effect:     The provisions described under “Conditions, Contingencies,
and Expiration” above shall be binding on the parties, their successors, and
assigns. Otherwise, this term sheet sets forth the present intention of the
parties as to the matters described herein, and any rights or obligations of the
parties shall only be as set forth in the Definitive Agreements.


If you are in agreement with the foregoing, kindly signify your agreement by
signing and returning a copy of this letter.


Very truly yours,






Charles Norman








Cc: Peter Ubaldi




ACCEPTED:






_______________________________ Date _________________________
Signature


Name ________________________ Title __________________________










        

--------------------------------------------------------------------------------

 

 